Norton, J.
At the January term, 1886, of the Holt county circuit court defendant was indicted and charged with having committed the crime of rape on the person of one Mina Davis, a female over the age of twelve years. He was put upon his trial at said term •of court, and found guilty as charged and his punishment assessed at five years imprisonment in the penitentiary.
There was direct conflict between the evidence of the prosecuting witness, who testified to every fact necessary to establish the charge and that of defendant who testified in his own behalf and stated that the connection had by him with the prosecuting witness was with her full •consent. While the evidence of defendant was uncorroborated, and contained some statements which it would tax the credulity of a juror to the utmost to believe, that of the prosecuting witness was, in some important particulars, corroborated by the evidence of her father, mother and aunt to whom she soon after, and at the earliest opportunity, communicated the fact of the perpetration of the outrage. With this conflict of evidence it is not our province to deal, it being the peculiar duty of the jury to determine what credibility is to be attached to the evidence of witnesses, from their manner while, testifying, their relation to the cause, and their interest in the result of it. We have examined with particularity the whole record, and find no error in it justifying an interference with the judgment. The instructions given by the court put to the jury with great clearness the law applicable to the case and are as favorable to the defendant as the law would allow.
*592We find no error in the record justifying an interference with the judgment and it is hereby affirmed.
All concur, except Judge Sherwood, and Henry, O. J.,, who is absent.